IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                :                   NO. 433
                                      :
         AMENDMENT OF RULES 4.1, 4.2, :                   JUDICIAL ADMINISTRATION
         4.3 AND 4.4 OF THE CODE      :
         OF JUDICIAL CONDUCT          :                   DOCKET
                                      :
                                      :




                                                  ORDER


PER CURIAM

      AND NOW, this 31st day of October, 2014, IT IS ORDERED pursuant to Article
V, Section 10 of the Constitution of Pennsylvania that Rules 4.1, 4.2, 4.3 and 4.4 of the
Code of Judicial Conduct of 2014 are amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendments herein shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.